___________

                                        No. 95-3693
                                        ___________

United States of America,                    *
                                             *
              Appellee,                      *
                                             *   Appeal from the United States
     v.                                      *   District Court for the
                                             *   District of Nebraska.
Merle A. Dack, also known as                 *       [UNPUBLISHED]
Pete Dack, *
                                              *
              Appellant.                      *
                                        ___________

                        Submitted:      June 18, 1996

                               Filed:   June 24, 1996
                                        ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Merle A. Dack challenges the 63-month sentence imposed by the
district court1 after he was convicted of conspiring to distribute and
possess with intent to distribute a mixture or substance containing a
detectable     amount     of    methamphetamine,      in    violation   of   21     U.S.C.
§§ 841(a)(1) and 846.          We affirm.


     Dack     first     contests    the   quantity    and   type   of   methamphetamine
attributed to him.      The Guidelines prescribe a base offense level of 26 for
offenses involving between 100 and 400 grams of "Methamphetamine" or
between ten and forty grams of "Methamphetamine (actual)."                        U.S.S.G.
§ 2D1.1(c)(7).        "Methamphetamine (actual)" means "the weight of the
controlled substance, itself, contained in the mixture or substance."




     1
      The Honorable Richard G. Kopf, United States District Judge
for the District of Nebraska.
U.S.S.G. § 2D1.1(c), note *.    Dack admitted his involvement with at least
155 grams of methamphetamine, but maintains the district court should not
have held him accountable for the entire weight of unseized and untested
methamphetamine because there was evidence of the drug's purity from which
the court could have determined the amount of methamphetamine (actual) at
issue.   We disagree.   In cases involving a mixture or substance containing
methamphetamine--as is undisputedly the situation here--the court is to
"use the offense level determined by the entire weight of the mixture or
substance, or the offense level determined by the weight of the . . .
methamphetamine (actual), whichever is greater."      Id. (emphasis added);
United States v. Newton, 31 F.3d 611, 614 (8th Cir. 1994).


     We conclude the district court did not clearly err in holding Dack
accountable for 100 to 400 grams of methamphetamine.     See Newton, 31 F.3d
at 614 (standard of review); United States v. Wright, 29 F.3d 372, 374 (8th
Cir. 1994) (district court properly relied on defendant's admission in
determining drug quantity).    Dack's argument that the court used unreliable
evidence in making this finding is meritless.     Nor did the district court
clearly err in finding that the case involved d-methamphetamine, see United
States v. Jennings, 12 F.3d 836, 838 (8th Cir. 1994) (standard of review),
because Dack conceded as much at the evidentiary hearing, the government's
undisputed evidence established that the substance was d-methamphetamine,
and "random testing of substances for drug content is sufficient for
sentencing purposes," United States v. Roach, 28 F.3d 729, 735 (8th Cir.
1994); see United States v. Griggs, 71 F.3d 276, 282 n.2 (8th Cir. 1995)
(court need only find some of mixture was d-methamphetamine to sentence
defendant for d-methamphetamine or methamphetamine using entire weight of
mixture).
     Dack also contends he was entitled to an acceptance-of-responsibility
reduction.   While conviction by trial "does not automatically preclude a
defendant from consideration for such a




                                     -2-
reduction," U.S.S.G. § 3E1.1, comment. (n.2), we conclude the district
court did not clearly err in denying Dack the reduction, because Dack
proceeded to trial, requiring the government to prove the elements of its
case, not to assert and preserve issues unrelated to factual guilt; and
during allocution, he continued to challenge the veracity of the witnesses
who testified against him.   See id. (reduction not intended for defendant
who goes to trial, is convicted, and only then admits guilt and expresses
remorse); United States v. Amos, 952 F.2d 992, 995 (8th Cir. 1991), cert.
denied, 503 U.S. 1010 (1992).


     Accordingly, the judgment of the district court is affirmed.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -3-